            Case 4:20-cv-02180-JST Document 59 Filed 06/01/20 Page 1 of 9



1    JAMES R. WILLIAMS, County Counsel (S.B. #271253)
     MELISSA R. KINIYALOCTS, Lead Deputy County Counsel (S.B. #215814)
2    JASON M. BUSSEY, Deputy County Counsel (S.B. #227185)
     HANNAH KIESCHNICK, Deputy County Counsel (S.B. #319011)
3    OFFICE OF THE COUNTY COUNSEL
     70 West Hedding Street, East Wing, Ninth Floor
4    San José, California 95110-1770
     Telephone: (408) 299-5900
5    Facsimile: (408) 292-7240
6    Attorneys for Defendants
     COUNTY OF SANTA CLARA, LAURIE SMITH,
7    JEFFREY ROSEN, and SARA CODY
8

9                                    UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                          (Oakland Division)
11

12   JANICE ALTMAN, et al.,                                    No. 20CV02180JST
13                    Plaintiffs,                              DEFENDANT COUNTY OF SANTA
                                                               CLARA’S REQUEST FOR JUDICIAL
14   v.                                                        NOTICE OF THE JUNE 1, 2020
                                                               AMENDMENT TO SANTA CLARA
15   COUNTY OF SANTA CLARA, et al.,                            COUNTY’S PUBLIC HEALTH ORDER
16                    Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

                                                           1
     County of Santa Clara’s Request for Judicial Notice                             20CV02180JST
               Case 4:20-cv-02180-JST Document 59 Filed 06/01/20 Page 2 of 9



1              Defendant County of Santa Clara requests that the Court take judicial notice, under Rule 201
2    of the Federal Rules of Evidence, of Exhibit A. Exhibit A consists of an updated version of
3    Appendix C-1 to the Public Health Order the County issued on May 18, 2020 (effective May 22,
4    2020). The updated version of Appendix C-1 was announced today, June 1, 2020, and takes effect
5    June 5, 2020. It allows all retail businesses to operate provided “the total number of Personnel
6    present at a facility…must at any one time be no more than one Personnel per 300 gross square feet
7    of the facility, and no more than one customer per 200 square feet of space open to the public.” The
8    updated version of Appendix C-1 does not require transactions to take place outside or by delivery,
9    and it does not prohibit customers from entering retail stores. The updated Appendix C-1 and other
10   amendments effective June 5, 2020 may be found at:
11   https://www.sccgov.org/sites/covid19/Pages/public-health-
12   orders.aspx?mc_cid=9d5f0251fb&mc_eid=7ac9569d31#explained.
13

14                                                            Respectfully submitted,
15                                                            JAMES R. WILLIAMS
                                                              COUNTY COUNSEL
16

17   Dated: June 1, 2020                                   By: /S/ Jason M. Bussey
                                                               JASON M. BUSSEY
18                                                             Deputy County Counsel
19                                                            Attorneys for Defendants
                                                              COUNTY OF SANTA CLARA, LAURIE
20                                                            SMITH, JEFFREY ROSEN, and SARA CODY
21

22

23   2220669


24

25

26

27

28

                                                              1
     County of Santa Clara’s Request for Judicial Notice                                      20CV02180JST
Case 4:20-cv-02180-JST Document 59 Filed 06/01/20 Page 3 of 9




              EXHIBIT A
          Case 4:20-cv-02180-JST Document 59 Filed 06/01/20 Page 4 of 9

                  Appendix C-1: Additional Businesses Allowed to Operate

                                     Effective June 5, 2020

General Requirements

The “Additional Businesses” listed below may begin operating, subject to the requirements set
forth in the Order and to any additional requirements set forth below or in separate industry-
specific guidance by the Health Officer. These businesses were selected to implement a
measured expansion of commercial activity based on health-related considerations including the
risks of COVID-19 transmission associated with types and modes of business operations, the
ability to substantially mitigate transmission risks associated with the operations, and related
factors, such as the following:

      Increase in mobility and volume of activity—the overall impact the reopening will
       have on the number of people leaving their homes and traveling to work at or access the
       business;
      Contact intensity—the type (close or distant) and duration (brief or prolonged) of the
       contact involved in the business;
      Number of contacts—the approximate number of people that will be in the setting at the
       same time;
      Modification potential—the degree to which mitigation measures can decrease the risk
       of transmission.

To mitigate the risk of transmission to the greatest extent possible, each Additional Business
must, before resuming operations:

    1) Prepare and complete a Social Distancing Protocol (SDP) for each of its facilities in the
       County used by Personnel or the public, using the template provided in Appendix A to
       the Order.
    2) The COVID-19 PREPARED Sign and SDP Visitor Information Sheet, which are
       included with Appendix A, must be printed and posted at or near the entrance of the
       facility, such as a window, and shall be easily viewable by the public and Personnel from
       outside the facility.
    3) The SDP must be distributed to all Personnel working at the facility. Implement all
       measures in the Social Distancing Protocol prior to opening.
    4) Print and post all signage required in the SDP. Several sign templates are available on
       the Public Health Department’s website at:
       https://www.sccgov.org/sites/covid19/Pages/learn-what-to-do-flyers.aspx.

As used in this Appendix C-1, “Personnel” means the following people who provide goods or
services or perform operations associated with the Additional Business in the County:
employees; contractors and sub-contractors (such as those who sell goods or perform services
onsite or who deliver goods for the business); independent contractors (such as “gig workers”
who perform work via the Additional Business’s application or other online interface); vendors
who are permitted to sell goods onsite; volunteers; and other individuals who regularly provide
services onsite at the request of the Additional Business.
             Case 4:20-cv-02180-JST Document 59 Filed 06/01/20 Page 5 of 9




In addition, each Additional Business must comply with Social Distancing Requirements and all
relevant state guidance and local directives. Where differences exist between the state guidance
and local public heath directives related to the COVID-19 pandemic, the most restrictive
provision controls.

List of Additional Businesses

For purposes of the Order, Additional Businesses include the following:

(1)      Retail
      a. Basis for Addition. Retail typically involves a moderate level of contact for a short
         duration of time and can proceed with limitations to ensure adequate social distancing
         and decrease the risk of transmission.
      b. Description and Conditions to Operate. All retail businesses, including wholesale
         businesses, may operate subject to the following limitations in addition to those required
         elsewhere in the Order:
                 i.      Unless operating as an Essential Business or Outdoor Business or to carry out
                         an Essential Governmental Function, the total number of Personnel present at
                         a facility that qualifies under this category must at any one time be no more
                         than one Personnel per 300 gross square feet of the facility, and no more than
                         one customer per 200 square feet of space open to the public.


(2)      Manufacturing
      a. Basis for Addition. Risks associated with this activity can be mitigated through measures
         that ensure adequate social distancing and limit intermixing between households.
      b. Description and Conditions to Operate. All manufacturing businesses may operate
         subject to the following limitations in addition to those required elsewhere in the Order:
               i.    Unless operating as an Essential Business or to carry out an Essential
                     Governmental Function, the total number of persons (including Personnel,
                     customers, delivery persons, or other persons) present at a facility that
                     qualifies under this category must at any one time be no more than one person
                     per 300 gross square feet of the facility.


(3)      Logistics, Warehousing, Delivery, and Distribution
      a. Basis for Addition. Risks associated with this activity can be mitigated through measures
         that ensure adequate social distancing and limit intermixing between households.
      b. Description and Conditions to Operate. All logistics, warehousing, delivery, and
         distribution businesses may operate subject to the following limitations in addition to
         those required elsewhere in the Order:
                i.   Unless operating as an Essential Business or to carry out an Essential
                     Governmental Function, the total number of persons (including Personnel,

                                                      2
Effective June 5, 2020
             Case 4:20-cv-02180-JST Document 59 Filed 06/01/20 Page 6 of 9




                         customers, delivery persons, or other persons) present at a facility that
                         qualifies under this category must at any one time be no more than one person
                         per 300 gross square feet of the facility.
                ii.      All delivery and distribution activities must take place with the minimum
                         number of persons in a vehicle necessary to safely operate the vehicle and
                         carry out relevant job functions.
                iii.     In addition to the requirements set forth in the Order regarding face coverings,
                         Personnel must wear face coverings at all times when inside a vehicle to carry
                         out operations that qualify under this category, except Personnel who are
                         exempted from the face covering requirement pursuant to the Health Officer’s
                         Critical Guidance on Face Coverings.

(4)      Outdoor Museums, Outdoor Historical Sites, and Publicly Accessible Gardens
      a. Basis for Addition. Visiting outdoor museums, outdoor historical sites, and publicly
         accessible gardens involves low contact intensity and a low number of contacts so long as
         proper social distancing is maintained at all times. Interactions and activities that occur
         outdoors carry a lower risk of transmission than most indoor interactions and activities.
         Because outdoor recreation is already allowed under the Order, resumption of this
         activity should result in only a relatively modest increase in mobility and may decrease
         congestion in other outdoor locations like public parks and beaches.
      b. Description and Conditions. Outdoor museums, outdoor historical sites, and publicly
         accessible gardens may open subject to the following limitations in addition to those
         required elsewhere in the Order:
                  i.     Members of the public are not allowed to access any indoor facilities
                         associated with outdoor museums, outdoor historical sites, or publicly
                         accessible gardens, except to use restrooms, which must be frequently
                         cleaned. All business and transactions involving members of the public must
                         occur outdoors.
                ii.      Businesses operating under this category must implement measures to ensure
                         that social distancing of at least six feet is maintained at all times other than
                         between members of the same household.
(5)      Childcare, Camps, and other Educational or Recreational Institutions for All
         Children
      a. Basis for Addition. These businesses are critical to children’s physical, mental, and social
         development, and also play a vital role in families’ social and economic wellbeing.
         However, these programs involve a relatively high quantity, intensity, and duration of
         contacts, and children are often unable to consistently follow social distancing and
         sanitation requirements that apply to other types of businesses. Risk associated with this
         category of businesses can be mitigated to some degree with limitations on the size of the
         groups and on intermixing between groups. In addition, because many of these businesses
         are already allowed to operate for some children, this addition creates a relatively modest
         expansion of activity.



                                                       3
Effective June 5, 2020
             Case 4:20-cv-02180-JST Document 59 Filed 06/01/20 Page 7 of 9




      b. Description and Conditions to Operate. All childcare establishments, camps, and other
         educational or recreational institutions or programs may provide their services to all
         children subject to the following limitations in addition to those required elsewhere in the
         Order:
                i.  Programs must be carried out in stable groups of 12 or fewer children
                    (“stable” means that the same 12 or fewer children are in the same group each
                    day).
               ii. Children within a program shall not change from one group to another within
                    that program.
              iii. If more than one group of children is at one facility, each group shall be in a
                    separate room. Groups shall not mix with each other.
              iv.   Providers or educators shall remain solely with one group of children.
               v.   Children may not move from one program to another more frequently than
                    once every three weeks, or take part in more than one program
                    simultaneously.

(6)      Limited Services That Do Not Require Customer Contact
      a. Basis for Addition. The limited services allowed to open involve minimal, low-intensity,
         short-duration interaction between Personnel and customers. Risks associated with this
         activity can be mitigated through measures that ensure adequate social distancing and
         limit intermixing between households.
      b. Description and Conditions to Operate. Limited services that do not require customer
         contact including but not limited to, pet grooming (including mobile pet grooming), pet
         daycare, dog walking, repair services (including shoe, watch, jewelry, and other repair
         services), home cooking services, tailoring, car detailing, residential and janitorial
         cleaning services, and home maintenance, may operate subject to the following
         limitations in addition to those required elsewhere in the Order:
                i.   If the service is operated out of a business facility that is not an Essential
                     Business or Outdoor Business or used to carry out an Essential Governmental
                     Function, the total number of persons (including Personnel, customers,
                     delivery persons, or other persons) present at the facility must any one time be
                     no more than one person per 300 gross square feet of the facility, and no more
                     than one customer per 200 square feet of space open to the public.
               ii. To the extent feasible, all interactions and transactions between Personnel and
                     customers must occur outdoors.
              iii. To the extent feasible, businesses must provide an option to customers that
                     allows them to order and pay for products online or by phone prior to arriving
                     at the facility.
              iv.    To the extent feasible, items serviced must be disinfected prior to being
                     returned to customers.




                                                   4
Effective June 5, 2020
             Case 4:20-cv-02180-JST Document 59 Filed 06/01/20 Page 8 of 9




(7)      Outdoor Dining
      a. Basis for Addition. Outdoor dining provides access to freshly prepared meals at a
         relatively low risk of transmission. Because food service will be limited to outdoor areas,
         the overall volume of increased activity will be modest. In addition, interactions and
         activities that occur outdoors carry a lower risk of transmission than most indoor
         interactions and activities. Risks associated with these operations can be substantially
         mitigated with conditions to ensure adequate social distancing and limit intermixing
         between households.

      b. Description and conditions to operate: Restaurants and other food facilities that provide
         sit-down food service may provide outdoor, sit-down meals, subject to the following
         limitations in addition to those required elsewhere in the Order:

             i.    Outdoor seating arrangements shall limit the number of patrons at a single table to
                   no more than six (6) individuals, all of whom must be from the same household or
                   living unit. Members of separate households or living units are not allowed to
                   dine at the same table.
            ii.    All tables must be separated to ensure that six-feet minimum social distance can
                   easily be maintained between all members of separate households or living units
                   at all times. For clarity, patrons who are members of the same household or living
                   unit and seated together at a table do not need to be six feet apart.
           iii.    Alcohol may be sold to patrons in conjunction with a meal, but it may not be sold
                   independently.
           iv.     Bar areas must remain closed to customers.
            v.     Entertainment events are not allowed at this time.
           vi.     Outdoor dining, placement of outdoor seating arrangements, and food service
                   must be in compliance with local laws, regulations, and permitting requirements.
          vii.     Facilities that open for outdoor dining must offer curbside pickup, takeaway,
                   and/or delivery service alternatives.
(8)      Outdoor Swimming Pools
      a. Basis for Addition. Outdoor swimming pools have few high-touch surfaces and do not
         require shared equipment. Risks associated with outdoor swimming pools can be
         substantially mitigated with limitations to ensure adequate social distancing and limit
         intermixing between households.
      b. Description and Conditions to Operate. Outdoor swimming pools may operate subject to
         the following limitations in addition to those required elsewhere in the Order:
                i.  Lap swimming must be limited to one swimmer per lane, except that members
                    of the same household or living unit may occupy a single lane.
               ii. Use of shared swimming areas must be limited to no more than one swimmer
                    per 300 square feet of shared pool space.
              iii. Except for members of the same household, swimmers shall remain at least
                    six feet apart at all times.
              iv.   At least one person, separate from a lifeguard, shall be on duty at all times to
                    ensure that the social distancing protocol applicable to the facility and all
                    limitations herein are followed.

                                                    5
Effective June 5, 2020
             Case 4:20-cv-02180-JST Document 59 Filed 06/01/20 Page 9 of 9




                 v.      Locker rooms shall be closed to the public, except for use as a restroom.
                vi.      All gathering shall be prohibited outside the pool, such as on pool decks,
                         except that members of a household may observe a child or other person
                         swimming to ensure safety and supervision.
(9)      Campgrounds
      a. Basis for Addition. Camping is an outdoor activity and can occur with members of one’s
         own household without generating substantial risk of contact with other households.
         Risks associated with this activity can be mitigated through measures that ensure
         adequate social distancing and limit intermixing between households.
      b. Description and Conditions. Campgrounds may operate subject to the following
         limitations additional to those required elsewhere in the Order:
                i.   Only designated camping spots shall be used.
               ii. Each camping spot shall be occupied by no more than one household or living
                     unit.
              iii. If camping spots are immediately adjacent to one another, there shall at least
                     one closed camping spot between each open camping spot to maintain
                     adequate distance between households or living units.
              iv.    Yurts, dorms, cabins, “glamping” facilities, and other permanent facilities
                     may not be used, except for restrooms, food lockers, dishwashing stations, and
                     drinking water stations, which must be frequently sanitized.
               v.    To the extent feasible, reservations shall be made by phone or online prior to
                     arrival.




                                                      6
Effective June 5, 2020
